Citation Nr: 1437238	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to a service-connected disability.  

[The issue of entitlement to service connection for degenerative joint disease (DJD), right hip, and right leg condition will be the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from the October 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2009, the Veteran appointed the Disabled American Veterans (DAV) as his representative.  However, in an October 2010 letter, the Veteran requested that a private attorney, Paul Burkhalter, Esq., be appointed as his legal representative.  In a letter dated in March 2011, the RO instructed the Veteran to execute the appropriate power of attorney and complete the necessary VA 21-22a "Appointment of Individual as Claimant's Representative" form if he wished to change his representative.  The RO further indicated that VA would continue to recognize the DAV as his representative until this form was received at their office.  A review of the records within the claims folder is devoid of a completed copy of the VA Form 21-22a during this time.  However, after the Veteran's claim was certified for appeal before the Board, a number of documents pertaining to the Veteran's claim were received at the Board, of which included a partially completed VA Form 21-22a wherein the Veteran appointed Paul Burkhalter, Esq., as his legal representative.  Although this form is dated March 8, 2011, thereby implying that the Veteran competed the VA Form 21-22 several years prior, it was not associated with the claims file until May 20, 2014, the date it was stamped as having been received at the Board.  Unfortunately, the form is still incomplete due to the fact that section 16 of the form (the signature of the representative) was not completed.  As such, the appropriate forms necessary to appoint a private attorney as the claimant's legal representative are still incomplete, and correspondence from the Veteran appointing a private attorney as his legal representative cannot be accepted in lieu of the appropriate and completed VA forms.  In light of the above, the Board finds that the Veteran's current power of attorney is still with the DAV.  

In July 2010, the Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judges (VLJ).  In September 2013, the Veteran presented testimony before another Acting VLJ.  A transcript of each hearing has either been associated with the Veteran's claims folder and/or his Virtual VA claim file.  

This matter was previously before the Board in September 2010 at which time it was remanded for additional development.  It is now returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  

Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.   

Although VA has not sent the Veteran a letter informing him of the opportunity to have a hearing before the third member of the decision panel, at the September 2013 hearing, the Veteran was advised of his right to a third hearing pursuant to Arneson.  Based on his hearing testimony, as well as a statement he submitted in December 2013, the Veteran has expressed a desire for a hearing before a third VLJ.  In light of the Court's holding in Arneson, and because the RO schedules videoconference and travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference or Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

